Title: From George Washington to Burgess Ball, 24 February 1794
From: Washington, George
To: Ball, Burgess


          
            Dear Sir,
            Philadelphia Feby 24th 1794
          
          I am glad to find by your letter of the 13th instant that the bracelets were received,
            & pleased.
          The chocolate shells which you request shall be procured and sent when the Clover Seed
            goes, which I hope will now soon happen, as the navigation is
            once more just opened; and because it is high time that both you
            and my Manager had received the latter; that is the clover Seed. No
            Vessel is yet up for Alexandria, but I am told two or three will soon Advertise for
              freight.
          We all join in best regards for Mrs Ball, yourself and Milly (if with you) and with very great esteem I am—Dear Sir Your Affectionate
          
            Go: Washington
          
        